DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01/22/2021, 04/16/2021, 08/23/2021, and 01/07/2022 and reviewed by the Examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-5, and 7-20 application No.16178261 (filed 11/01/2018, now U.S. patent No. 10,926,855). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below for at least independent claims 1 and 11. The simple combination of the limitations of claim 1, 6, and 9-10 of the instant application is seemingly the simple mapping to the limitations of claim 1, 3 and 8 of the related application. That is, the claims in the related application (referenced patent) (e.g. claim 1, 3, and 8) are more narrow. The breadth of the instant application claims (e.g. claims 1, 6, 9, 10, and 11) would read on the narrow claims as shown below. These changes, in view of the related application, would be obvious to one of ordinary skill in the art, and the corresponding claims they are contained within. Similar to claim 1, the simple combination of the limitations of claim 1 and 3 of the related application is seemingly the simple mapping to the limitations of claim 11 of the instant application. 
Instant application 
Related Application: 16178261
1. A method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices, the method comprising: 


receiving a signal indicating a position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom; 



associating the position of the manually operable input device with a desired inertial velocity of the marine vessel, wherein the desired inertial velocity includes a target surge velocity, a target sway velocity, and target yaw velocity; 




determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity and at least one of a length of the marine vessel, a beam of the marine vessel, and a weight of the marine vessel; and 
automatically controlling the marine propulsion system based on the steering position command and the engine command.



6. measuring an actual velocity of the marine vessel; and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations.

9. generating a vessel dynamics model in a memory of a controller, the vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity; and wherein the steering position command and the engine command for each of the plurality of propulsion devices is determined based on the surge command, the sway command, and/or the yaw command.

10. providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; generating the vessel dynamics model by scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity; wherein the steering position command and the engine command for each of the plurality of propulsion devices is determined based on the surge command, the sway command, and/or the yaw command.

1. A method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices, the method comprising: 

receiving a signal indicating a position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom, wherein the manually operable input device is a joystick movable with respect to a horizontal plane and rotatable about a vertical axis; 

associating the position of the manually operable input device with a desired inertial velocity of the marine vessel, wherein the desired inertial velocity includes one or more of a target surge velocity and a target sway velocity based on a position of the joystick with respect to the horizontal plane, and target yaw velocity based on a rotational position of the joystick; 

determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity, wherein the vessel dynamics model is an inverse plant model based on at least a length, a beam, and a weight of the marine vessel.
automatically controlling the propulsion system based on the steering position command and the engine command; measuring an actual velocity of the marine vessel; and 

determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations.


generating a vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; wherein determining the steering position command and the engine command includes utilizing the vessel dynamics model to solve for at least one of a surge command, a sway command, and a yaw command based on the desired inertial velocity;







8. providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; wherein generating the vessel dynamics model includes scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel.
11. A method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices, the method comprising: 


receiving a signal indicating a horizontal position and a rotational position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom; 



associating the horizontal position and rotational position of the manually operable input device with a desired inertial velocity of the marine vessel based on the map, wherein the desired inertial velocity includes a target surge velocity, a target sway velocity, and target yaw velocity; 



determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity; and 

automatically controlling the propulsion system based on the steering position command and the engine command.

generating a map correlating input device position with respect to a horizontal plane to a sway velocity value and a yaw velocity value and correlating input device rotational position to a yaw velocity value; 

1. A method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices, the method comprising: 


receiving a signal indicating a position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom, wherein the manually operable input device is a joystick movable with respect to a horizontal plane and rotatable about a vertical axis; 

associating the position of the manually operable input device with a desired inertial velocity of the marine vessel, wherein the desired inertial velocity includes one or more of a target surge velocity and a target sway velocity based on a position of the joystick with respect to the horizontal plane, and target yaw velocity based on a rotational position of the joystick; 

determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity, 

automatically controlling the propulsion system based on the steering position command and the engine command; 

3. wherein the desired inertial velocity is determined based on a map correlating positions of the joystick to inertial velocity values.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 lines 1-3, the recited limitation “generating a map correlating input device position with respect to a horizontal plane to a sway velocity value and a yaw velocity value and correlating input device rotational position to a yaw velocity value” is indefinite. It is unclear to the examiner if this is intended to recite that the horizontal plane is to a sway velocity value and surge velocity value and the rotational position to a yaw velocity value, how the yaw value is being correlated in the input device with respect to a horizontal plane and also rotational position? Further in lines 4-5, the recited limitation “a desired inertial velocity” is indefinite. It is unclear to the examiner if this is referring to the desired inertial velocity recited previously or if this is a different inertial velocity. 
In claim 10 line 4, the recited limitation(s) “a length, a beam, and a weight of the marine vessel” is/are indefinite. It is unclear to the examiner if these limitations are referring to the marine vessel length, marine vessel beam, and marine vessel weight recited previously or are new limitations. Further in lines 6-10, the recited limitation(s) “utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity; wherein the steering position command and the engine command for each of the plurality of propulsion devices is determined based on the surge command, the sway command, and/or the yaw command” is/are indefinite. These limitation(s) are recited in claim 9, it is unclear to the examiner if this is referring to utilize the vessel dynamic model or the scaled generic low-speed vessel model and if a surge command, a sway command, and/or a yaw command are referring to the previously recited surge command, sway command, and yaw commands, or are different commands. 
In claim 11 lines 3-5, the recited limitation “generating a map correlating input device position with respect to a horizontal plane to a sway velocity value and a yaw velocity value and correlating input device rotational position to a yaw velocity value” is indefinite. It is unclear to the examiner if this is intended to recite that the horizontal plane is to a sway velocity value and surge velocity value and the rotational position to a yaw velocity value, how the yaw value is being correlated in the input device with respect to a horizontal plane and also rotational position? Further in line 9, the recited limitation “rotational position is indefinite. It is unclear to the examiner if this is referring to the rotational position recited previously or is a different rotational position. 
In claim 15 line 1, the recited limitation “the step of” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 18 line 4, the recited limitation(s) “a length, a beam, and a weight of the marine vessel.” Is/are indefinite. It is unclear to the examiner if this is referring to the length, beam, and weight of the marine vessel recited previously or are these different limitations. 
Claims 8, 12-14, 16-17, and 19-20, are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nilsson (US 20190283855 A1).
With respect to claim 11, Nilsson discloses a method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices (see at least [abstract] and [Fig. 1]), the method comprising: 
generating a map correlating input device position with respect to a horizontal plane to a sway velocity value and a yaw velocity value (see at least [0004], [0054-0060] and [0063-0065], from the cited portion, the control unit 10 contains means for mapping input signals from command inputs to reference thrust level values for the propulsion units, also in para 0058, when the joystick is selected as the control input device, the joystick is arranged to provide a vessel directional control (translational movements) as well as speed as commanded by the joystick. ) and correlating input device rotational position to a yaw velocity value (see at least [0004], [0054-0060] and [0063-0065], the joystick may also be rotated to achieve a desired yaw movement.); 
receiving a signal indicating a horizontal position and a rotational position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom (see at least [0004], [0054-0060] and [0063-0065], commands for combinations of translational and rotational movements are provided with combined tilting and rotation of the joystick. For example, when an operator tilts the joystick to the port side and rotates it clockwise the propulsion units are controlled such that the vessel 2 moves in a sway movement to port with a clockwise rotation.); 
associating the horizontal position and rotational position of the manually operable input device with a desired inertial velocity of the marine vessel based on the map, wherein the desired inertial velocity includes a target surge velocity, a target sway velocity, and target yaw velocity (see at least [0004], [0054-0060] and [0063-0065], the joystick may be tilted in any direction and rotated with a desired degree (increasing tilt degree increases speed and vice versa). Further, commands for combinations of translational and rotational movements are provided with combined tilting and rotation of the joystick. For example, when an operator tilts the joystick to the port side and rotates it clockwise the propulsion units are controlled such that the vessel 2 moves in a sway movement to port with a clockwise rotation.); 
determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity (see at least [0045], [0057-0060], and [0063-0065]); and 
automatically controlling the propulsion system based on the steering position command and the engine command (see at least [0045], [0057-0060], and [0063-0065]).
With respect to claim 12, Nilsson discloses wherein the map is tunable by a user to adjust responsiveness of the propulsion system to movements of the manually operable input device (see at least [0054-0060] and [0064-0065], in para 0058,it is stated that the joystick may be used to provide different responsiveness such as translational (surge and sway movements), rotational (yaw movements), or combination of both as adjusted by a user with the joystick).
With respect to claim 13, Nilsson discloses wherein the map is configured to associate a centered position of the manually operable input device with a desired surge velocity of zero (see at least [0008], [0059], [0061], and [0091]), a desired sway velocity of zero (see at least [0008], [0059], [0061], and [0091]), and a desired yaw velocity of zero (see at least [0008], [0059], [0061], and [0091]).
With respect to claim 14, Nilsson discloses wherein when the position of the manually operable input device is equal to the centered position, the steering position command and the engine command are determined so as to maintain the marine vessel at its current GPS location and current heading (see at least [0008], [0059], [0061], and [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 20190283855 A1) in view of Gustin et al (US 20110172858 A1).
With respect to claim 1, Nilsson discloses a method for controlling low-speed propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices (see at least [abstract]), the method comprising: 
receiving a signal indicating a position of a manually operable input device movable to indicate desired vessel movement within three degrees of freedom (see at least [0017], [0059], and [0064]); 
associating the position of the manually operable input device with a desired inertial velocity of the marine vessel, wherein the desired inertial velocity includes a target surge velocity, a target sway velocity, and target yaw velocity (see at least [0058-0060], Nilsson discloses utilizing a joystick as control input which is arranged to provide vessel directional control as well as vessel speed control. It is used to provide commands for translational movements, rotational movements, or combinations thereof (such as sway, surge, or yaw). Further the degree of tilt of the joystick provides the desired speed or a speed counteracting an increase in wind acting on the vessel.); 
determining a steering position command and an engine command for each of the plurality of propulsion devices based on the desired inertial velocity (see at least [0045], [0057-0060], and [0063-0065]); and 
automatically controlling the marine propulsion system based on the steering position command and the engine command (see at least [0045], [0057-0060], and [0063-0065]). 
However, Nilsson do not specifically disclose determining a steering position and an engine command for each of the plurality of propulsion devices based on at least one of a length of the marine vessel, a beam of the marine vessel, and a weight of the marine vessel.
Gustin teaches determining a steering position and an engine command for each of the plurality of propulsion devices based on at least one of a length of the marine vessel, a beam of the marine vessel, and a weight of the marine vessel (see at least [0029-0032], and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings of determining a steering position and an engine command for each of the plurality of propulsion devices based on at least one of a length of the marine vessel, a beam of the marine vessel, and a weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 2, Nilsson do not specifically disclose wherein the steering position command and/or the engine command for each of the plurality of propulsion devices is further based on at least two of the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel. 
Gustin teaches wherein the steering position command and/or the engine command for each of the plurality of propulsion devices is further based on at least two of the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel (see at least [0029-0032], and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings wherein the steering position command and/or the engine command for each of the plurality of propulsion devices is further based on at least two of the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 3, Nilsson do not specifically disclose wherein the steering position command and the engine command for each of the plurality of propulsion devices is further based on the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel. 
Gustin teaches wherein the steering position command and the engine command for each of the plurality of propulsion devices is further based on the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel (see at least [0029-0032], and [0059], Gustin teaches translating a command (vessel position, velocity, etc.) factoring the vessel mass and dimensions (e.g. length, beam,) and/or other characteristics.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings wherein the steering position command and the engine command for each of the plurality of propulsion devices is further based on the length of the marine vessel, the beam of the marine vessel, and the weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 4, Nilsson discloses comprising determining the steering position command and the engine command for each propulsion device further based on a number of propulsion devices on the marine vessel and a location of each of the plurality of propulsion devices with respect to a center of rotation of the marine vessel (see at least [0017], [0022], [0025-0027], [0043], [0057-0065], [0069], and [0073]).
With respect to claim 7, Nilsson disclose generating a map correlating input device position with respect to a horizontal plane to a sway velocity value and a yaw velocity value and correlating input device rotational position to a yaw velocity value (see at least [0054-0060] and [0064-0065], from the cited portion, the control unit 10 contains means for mapping input signals from command inputs to reference thrust level values for the propulsion units, also in para 0058, when the joystick is selected as the control input device, the joystick is arranged to provide a vessel directional control as well as speed as commanded by the joystick.); wherein associating the position of the manually operable input device with a desired inertial velocity of the marine vessel includes identifying the target surge velocity (see at least [0054-0060] and [0064-0065], the target sway velocity (see at least [0054-0060] and [0064-0065], and the target yaw velocity based on the map (see at least [0054-0060] and [0064-0065].
With respect to claim 8, Nilsson discloses wherein the map is tunable by a user to adjust responsiveness of the marine propulsion system to movements of the manually operable input device (see at least [0054-0060] and [0064-0065], in para 0058,it is stated that the joystick may be used to provide different responsiveness such as translational (surge and sway movements), rotational (yaw movements), or combination of both as adjusted by a user with the joystick).
With respect to claim 9, Nilsson discloses wherein the steering position command and the engine command for each of the plurality of propulsion devices is determined based on the surge command, the sway command, and/or the yaw command (see at least [0045], [0057-0060], and [0063-0065]).
However, Nilsson do not specifically disclose generating a vessel dynamics model in a memory of a controller, the vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity.
Gustin teaches generating a vessel dynamics model in a memory of a controller (see at least [0059-0061]), the vessel dynamics model representing an approximation of vessel dynamics for the marine vessel (see at least [0059-0061]); utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity (see at least [0059-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings of generating a vessel dynamics model in a memory of a controller, the vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 10, Nilsson discloses wherein the steering position command and the engine command for each of the plurality of propulsion devices is determined based on the surge command, the sway command, and/or the yaw command (see at least [0045], [0057-0060], and [0063-0065]).
However, Nilsson do not specifically disclose providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; generating the vessel dynamics model by scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity.
Gustin teaches providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight (see at least [0020], [0026], [0029], and [0059-0061]); generating the vessel dynamics model by scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel (see at least [0020], [0026], [0029], and [0059-0061]); utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity (see at least [0020], [0026], [0029], and [0059-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings of providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; generating the vessel dynamics model by scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel; utilizing the vessel dynamics model to calculate a surge command, a sway command, and/or a yaw command based on the desired inertial velocity. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 15, Nilsson do not specifically disclose wherein the step of determining the steering position command and the engine command for each of the plurality of propulsion devices is further based on a length, a beam, and a weight of the marine vessel.
Gustin teaches wherein the step of determining the steering position command and the engine command for each of the plurality of propulsion devices is further based on a length, a beam, and a weight of the marine vessel (see at least [0029-0032], and [0059], Gustin teaches translating a command (vessel position, velocity, etc.) factoring the vessel mass and dimensions (e.g. length, beam,) and/or other characteristics.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings wherein the step of determining the steering position command and the engine command for each of the plurality of propulsion devices is further based on a length, a beam, and a weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 16, Nilsson do not specifically disclose generating a vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; wherein determining the steering position command and the engine command includes utilizing the vessel dynamics model to solve for at least one of a surge command, a sway command, and a yaw command based on the desired inertial velocity.
Gustin discloses generating a vessel dynamics model representing an approximation of vessel dynamics for the marine vessel (see at least [0020], [0026], [0029], and [0059-0061]); wherein determining the steering position command and the engine command includes utilizing the vessel dynamics model to solve for at least one of a surge command, a sway command, and a yaw command based on the desired inertial velocity (see at least [0020], [0026], [0029], and [0059-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings of generating a vessel dynamics model representing an approximation of vessel dynamics for the marine vessel; wherein determining the steering position command and the engine command includes utilizing the vessel dynamics model to solve for at least one of a surge command, a sway command, and a yaw command based on the desired inertial velocity. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 17, Nilsson do not specifically disclose wherein the vessel dynamics model is an inverse plant model based on at least a length, a beam, and a weight of the marine vessel.
Gustin teaches wherein the vessel dynamics model is an inverse plant model based on at least a length, a beam, and a weight of the marine vessel (see at least [0020], [0026], [0029], and [0059-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings wherein the vessel dynamics model is an inverse plant model based on at least a length, a beam, and a weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 18, Nilsson do not specifically disclose providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; wherein generating the vessel dynamics model includes scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel.
Gustin teaches providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight (see at least [0020], [0026], [0029], and [0059-0061]); wherein generating the vessel dynamics model includes scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel (see at least [0020], [0026], [0029], and [0059-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson to incorporate Gustin teachings of providing a generic low-speed vessel model having coefficients for vessel length, vessel beam, and vessel weight; wherein generating the vessel dynamics model includes scaling the generic low-speed vessel model based on a length, a beam, and a weight of the marine vessel. This would be done to reduce the inconvenience of a person that is to pilot a vessel(s) of different maneuvering and physical characteristics (see Gustin 0004). 
With respect to claim 19, Nilsson discloses determining the steering position command and the engine command for each propulsion device based on the surge command (see at least [0045], [0057-0060], and [0063-0065]), the sway command (see at least [0045], [0057-0060], and [0063-0065]), and the yaw command (see at least [0045], [0057-0060], and [0063-0065]), a number of propulsion devices on the marine vessel (see at least [0017], [0022], [0025-0027], [0043], [0057-0065], [0069], and [0073]), and a location of each of the plurality of propulsion devices with respect to a center of rotation of the marine vessel (see at least [0017], [0022], [0025-0027], [0043], [0057-0065], [0069], and [0073]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 20190283855 A1) in view of Gustin et al (US 20110172858 A1) in view of Imamura et al (US 10507899 B2).
With respect to claim 5, Nilsson as modified by Gustin do not specifically teach determining a two-dimensional unit normal vector for each propulsion device based on the location of each of the plurality of propulsion devices with respect to the center of rotation; calculating a total X thrust command and a total Y thrust command for each of the plurality of propulsion devices based on the surge command, the sway command, and the yaw command and the unit normal vector for the respective propulsion device; and wherein the steering position command, the engine command, and a shift position command are determined for each of the plurality of propulsion devices based on the total X thrust command and the total Y thrust command for the respective propulsion device.
Imamura teaches determining a two-dimensional unit normal vector for each propulsion device based on the location of each of the plurality of propulsion devices with respect to the center of rotation (see at least [Col. 2, lines 29-45], [Col. 5 lines [41-57], [Col. 7 lines 19-28];[Col. 10 lines 5-58], and [Fig.5]) calculating a total X thrust command and a total Y thrust command for each of the plurality of propulsion devices based on the surge command, the sway command, and the yaw command and the unit normal vector for the respective propulsion device (see at least [Col. 2, lines 29-45], [Col. 5 lines [41-57], [Col. 7 lines 19-28];[Col. 10 lines 5-58], and [Fig.5]); wherein the steering position command, the engine command, and a shift position command are determined for each of the plurality of propulsion devices based on the total X thrust command and the total Y thrust command for the respective propulsion device (see at least [Col. 2, lines 29-45], [Col. 5 lines [41-57], [Col. 7 lines 19-28];[Col. 10 lines 5-58], and [Fig.5]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson as modified by Gustin to incorporate Imamura teachings of determining a two-dimensional unit normal vector for each propulsion device based on the location of each of the plurality of propulsion devices with respect to the center of rotation; calculating a total X thrust command and a total Y thrust command for each of the plurality of propulsion devices based on the surge command, the sway command, and the yaw command and the unit normal vector for the respective propulsion device; and wherein the steering position command, the engine command, and a shift position command are determined for each of the plurality of propulsion devices based on the total X thrust command and the total Y thrust command for the respective propulsion device. This would be done to improve adjustment of control commands to each propulsion unit as desired by an operator. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 20190283855 A1, hereafter Nilsson (855)) in view of Gustin et al (US 20110172858 A1) in view of Nilsson (WO 2019011451 A1, hereafter Nilsson (451)).
With respect to claim 6, Nilsson (855) as modified by Gustin do not specifically teach measuring an actual velocity of the marine vessel; and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations.
Nilsson (451) teaches measuring an actual velocity of the marine vessel (see at least [page 2 line 15]); and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations (see at least [page 1 lines 14-30], [page 3 lines 13-19], [page 4 lines 7-30], [page 5 lines 9-23], [page 9 lines 11-26], [page 10 lines 18-23], and page 13 lines 1-13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson (855) as modified by Gustin to incorporate Nilsson (451) teachings of measuring an actual velocity of the marine vessel; and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations. This would be done to further increase user’s (operator’s) convenience by reflecting their request of motion in the corresponding motion of the marine vessel (see Nilsson (451) page 1 lines 20-27). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 20190283855 A1, hereafter Nilsson (855)) in view of Nilsson (WO 2019011451 A1, hereafter Nilsson (451)).
With respect to claim 20, Nilsson (855) do not specifically teach measuring an actual velocity of the marine vessel; and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations. 
Nilsson (451) teaches measuring an actual velocity of the marine vessel (see at least [page 2 line 15]); and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations (see at least [page 1 lines 14-30], [page 3 lines 13-19], [page 4 lines 7-30], [page 5 lines 9-23], [page 9 lines 11-26], [page 10 lines 18-23], and page 13 lines 1-13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nilsson (855) to incorporate Nilsson (451) teachings of measuring an actual velocity of the marine vessel; and determining a difference between the desired inertial velocity and the actual velocity and using the difference as feedback in subsequent steering position command and engine command determinations. This would be done to further increase user’s (operator’s) convenience by reflecting their request of motion in the corresponding motion of the marine vessel (see Nilsson (451) page 1 lines 20-27). 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667